Citation Nr: 0317030	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  99-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of both knees.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to January 
1996.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision rendered by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran had a personal hearing 
with a hearing officer at the RO in April 1999.  In addition, 
the veteran withdrew his request for a hearing with a Judge 
from the Board in May 2001.

In a September 2001 decision, the Board denied the veteran's 
claim for entitlement to service connection for degenerative 
arthritis of both knees.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2002 order, the Court vacated 
the Board's September 2001 decision and remanded the claim to 
the Board for action consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  The Court noted in the December 
2002 order that the record on appeal did not show that VA had 
notified the claimant who is responsible for obtaining the 
evidence necessary to substantiate the claim, with reference 
to Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was notified by the Board in April 2003 that his 
representative was no longer authorized to represent 
claimants for benefits before the VA.  The veteran elected to 
proceed with his appeal without representation.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
ensure that the claimant is notified who 
is responsible for obtaining the evidence 
necessary to substantiate the claim.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should then readjudicate the 
veteran's claim for entitlement to service 
connection for degenerative arthritis of 
both knees in light of any evidence 
received since the September 1999 
Statement of the Case (SOC).  If the claim 
remains denied, the RO should issue a SSOC 
to the veteran and his representative, if 
any, and give an opportunity to respond 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken and evidence 
received since September 1999.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




